                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

RICHARD LEE MCINTYRE,                             §
#01818692                                         §
          Petitioner,                             §
v.                                                §   Civil Action No. 3:16-CV-499-L
                                                  §
LORIE DAVIS, Director, Texas                      §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
                 Respondent.                      §

                                              ORDER

       The detailed Findings, Conclusions and Recommendation of the United States Magistrate

Judge (“Report”) (Doc. 44) were entered in this case on February 11, 2019, recommending that

Petitioner’s section 2254 habeas petition be dismissed without prejudice for want of jurisdiction as

to Case Nos. 36369CR and 36370CR because he is not “in custody” for these cases and denied and

dismissed with prejudice as to Case No. 36371CR (ineffective assistance of counsel, jury

misconduct, trial court errors, and inadequacy of state habeas proceedings) for lack of merit. In

addition, the magistrate judge determined that Petitioner was not entitled to an evidentiary hearing

or discovery. No objections to the Report were filed.

       After carefully reviewing the petition, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, Petitioner’s requests for an evidentiary hearing and discovery are

denied, and Petitioner’s habeas petition is dismissed without prejudice for lack of jurisdiction as




Order – Page 1
to Case Nos. 36369CR and 36370CR and denied and dismissed with prejudice as to Case No.

36371CR.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed in

this case. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

        It is so ordered this 11th day of March, 2019.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge


        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
